Case 1:19-cv-00145-ER Document 31 Filed 02/08/19 Page 1 of 9

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

TROIKA MEDIA GROUP, INC., TROIKA
MISSION HOLDINGS, INC.,
MISSIONCULTURE LLC, AND MISSION
MEDIA USA, INC.,

Plaintiffs,
. Index No. 19-cv-00145 (ER)
-against-

NICOLA STEPHENSON, JAMES
STEPHENSON, and ALLMAC LLC,

Defendants.

 

 

DEFENDANTS NICOLA AND JAMES STEPHENSON’S
MEMORANDUM OF LAW IN OPPOSITION TO
PLAINTIFFS’ SECOND MOTION FOR CONTEMPT

David D. Holahan

Richard W. Trotter

TANNENBAUM HELPERN SYRACUSE
& HIRSCHTRITT LLP

900 Third Avenue

New York, New York 10022

Phone No. (212) 508-6700
Holahan@thsh.com

Trotter@thsh.com and

Attorneys for Defendants Nicola Stephenson
and James Stephenson

 
Case 1:19-cv-00145-ER Document 31 Filed 02/08/19 Page 2 of 9

Defendants Nicola Stephenson and James Stephenson (the “Stephensons”) submit this
Memorandum of Law in Opposition to the Second Motion for Contempt (ECF No. 20, the
“Second Contempt Motion”) by Plaintiffs Troika Media Group, Inc. (“Troika”), Troika Mission
Holdings, Inc. (“Troika Holdings”), MissionCulture LLC (“Mission Culture”) and Mission
Media USA, Inc. (“Mission USA”, together with Mission Culture and non-party Mission Media
Ltd., the “Mission Companies” and, together with Troika, Troika Holdings and Mission Culture,
the “Plaintiffs”’).

PRELIMINARY STATEMENT

On February 5, 2019, as the Stephensons were preparing to file their opposition to
Plaintiffs’ first motion for contempt and sanctions against James Stephenson, Plaintiffs filed their
Second Contempt Motion — this time, against Nicola Stephenson. Plaintiffs advance a multitude
of false and manifestly outrageous assertions in support of their Second Sanctions Motion —
including the incredible claim that Nicola should held in contempt as a result of the publication
of an unfavorable article by one of the largest newspapers in Britain. But for all of Plaintiffs’
hyperbole and invective, their request for contempt and the broadening of injunctive relief must
be denied for one very basic reason — they have failed to present any evidence (let alone clear
and convincing evidence) that Nicola Stephenson solicited any client or employee, or interfered
with Plaintiffs’ business in any way.

STATEMENT OF FACTS

For a full statement of the facts relevant to the Stephensons’ opposition to the Second
Sanctions Motion, the Stephensons respectfully refer the Court to the Declaration of Nicola
Stephenson, dated February 8, 2019 and submitted herewith (“N. Stephenson Decl.”), and the

exhibits thereto, which the Stephensons incorporate by reference herein.

1
I.

Case 1:19-cv-00145-ER Document 31 Filed 02/08/19 Page 3 of 9

ARGUMENT

PLAINTIFFS ARE NOT ENTITLED TO A FINDING OF CONTEMPT

In order to warrant a finding of contempt, Plaintiffs must present clear and convincing
evidence that: (1) the order the non-movant failed to comply with is clear and unambiguous; (2)
the proof of noncompliance is clear and convincing; and (3) the non-movant has not diligently
attempted to comply in a reasonable manner. King v. Allied Vision, Ltd., 65 F.3d 1051, 1058 (2d
Cir. 1995); Chao v. Gotham Registry, Inc., 514 F.3d 280, 291 (2d Cir. 2008). The Temporary
Restraining Order entered by this Court on January 7 (ECF No. 3, the “TRO”) does not prohibit
all communications with any individual or entity, but rather enjoins communications with
Plaintiffs’ actual clients and employees which “disrupt or interfere[] with Plaintiffs’ business.”
Plaintiffs’ entire request for injunctive relief and contempt therefore turns on their ability to
establish some kind of solicitation of Plaintiffs’ clients or employees, or actual interference with
Plaintiffs’ business, by clear and convincing evidence. But the emails annexed to the
Declaration of Christopher Broderick (ECF No. 22, the “Broderick Declaration”) fail to even
approach this standard.

First and foremost, Plaintiffs have failed to even introduce a single communication
between Nicola Stephenson and an actual client of the Mission Companies. The January 23,
2019 email attached as Exhibit 1 to the Broderick Declaration was sent on behalf of Serena Rees
who, despite Plaintiffs’ erroneous assertions to the contrary, is not (and never has been) a client
of the Mission Companies or Plaintiffs at any point. (N. Stephenson Decl.’ §§ 8-12.) In fact,
prior to her termination, Nicola Stephenson presented Plaintiffs with a proposal whereby they

would provide services to Rees’ company — which Plaintiffs rejected — and as a result, Plaintiffs

 

' Declaration of Nicola Stephenson dated February 8, 2019 and submitted herewith.
2
Case 1:19-cv-00145-ER Document 31 Filed 02/08/19 Page 4 of 9

never entered into a contract of any kind with Rees or her company. (/d. { 12.) Because the
TRO refers only to actual clients of Plaintiffs (as opposed to potential or prospective clients),
Exhibits 1 and 2 to the Broderick Declaration are utterly irrelevant and provide absolutely no
proof of a violation of the TRO.

Moreover, even if Rees were a client, the emails are completely innocuous because
Nicola Stephenson is not soliciting Rees in anyway. (Jd. ff 13-17.) Instead, Rees was
contacting Nicola to invite her to become a partner and investor in her fashion business, Les
Girls Les Boys (“LGLB”). (Jd. 416.) In anticipation of joining LGLB, Nicola has even tried to
pave the way for LGLB to work with the Mission Companies notwithstanding her ongoing
dispute with Plaintiffs. (id. J 17, Ex. A.) Even after her improper termination by Plaintiffs, and
their attempt to deprive her of millions of dollars she is rightfully owed, Nicola Stephenson
encouraged Rees to remain open to the possibility of working with the Mission Companies, so
long as Plaintiffs were comfortable working with Nicola in her capacity as the new Managing
Director of LGLB’s U.S. operations. (/d.)

Similarly, Exhibit 3 to the Broderick Declaration is an email exchange between Nicola
Stephenson and various non-parties that Plaintiffs tacitly concede are also not clients of the
Mission Companies. (Jd. 20.) Plaintiffs nevertheless attempt to manufacture a TRO violation
by claiming that Stephenson held herself out as an employee of the Mission Companies by virtue
of a subject line that Nicola did not even draft. (/d. 27.) By Plaintiffs’ logic, Nicola’s failure
to immediately announce her departure from the Mission Companies is itself sanctionable, but
they ignore the fact that she updated her LinkedIn profile to demonstrate to the world that she
was no longer employed by the Mission Companies on February 2, 2019 — three days prior to the

filing of Plaintiffs’ Second Sanctions Motion. (/d. J 25, Ex. B.)
Case 1:19-cv-00145-ER Document 31 Filed 02/08/19 Page 5 of 9

In addition, Plaintiffs’ Second Sanctions Motion ignores the fact that Kyle DeFord and
Jenna Lyons (the non-parties that exchanged these emails with Nicola) are not even prospective
clients of the Mission Companies (they are building a hotel that is two years away from
completion), or that Nicola was demonstrably not soliciting their services in an way
(undermining Plaintiffs’ facile claim of “competition”). (id. J 29.)

The email exchanged between Nicola Stephenson and Mission Company employee Jono
Wylie and attached as Exhibit 4 to the Broderick Declaration is a similar non-event. Wylie is a
Mission Company Strategist that is currently on sabbatical working for a charity organization run
by Nicola Stephensons’ personal friend — who is not a client of Plaintiffs or the Mission
Companies. (Jd. J 32.) The email exchange attached as Exhibit 4 to the Broderick Declaration
includes only one email sent by Nicola after the entry of the TRO, in which she responds to an
inquiry from Wylie as to how to handle the issue of her departure as follows: “No news — we are
currently negotiating next steps — I will let you know when we are releasing anything officially
or if there are any issues.” (Broderick Decl. Ex. 4 at 1.) Notably absent from the email is any
attempt by Nicola to: (1) solicit Wylie; (2) solicit any client of the Mission Companies; or (3)
interfere with the operation of their business in any cognizable way. To the contrary, she was
attempting to avoid any disruption to the Mission Companies’ business as a result of her
departure. (Ud. J 35-37.)

In short, Plaintiffs have failed to introduce any evidence that Nicola Stephenson violated
the TRO, and the motion for contempt must be denied as a result. Medallic Art Co. Ltd. v. Novas
Mktg., Inc., No. 00-CV-502, 2003 WL 22053130, at *1 (S.D.N.Y. Sept. 2, 2003) (citation
omitted); see King, 65 F.3d at 1060 (no contempt found where plaintiff attempted to impose

obligations on defendant that were not explicitly within the order).
Il.

Case 1:19-cv-00145-ER Document 31 Filed 02/08/19 Page 6 of 9

PLAINTIFFS ARE NOT ENTITLED TO INJUNCTIVE RELIEF

In order to obtain preliminary injunctive relief, Plaintiffs must show: (a) that it will suffer
irreparable harm in the absence of an injunction and (b) either (4) a likelihood of success on the
merits or (ii) sufficiently serious questions going to the merits to make them a fair ground for
litigation and a balance of hardships tipping decidedly in the movant's favor. See, e.g., Polymer
Technology Corp. v. Mimran, 37 F.3d 74, 77-78 (2d Cir. 1994). For all the reasons set forth in
Section I supra, and in the N. Stephenson Declaration, Plaintiffs’ request for additional
injunctive relief should also be denied. Plaintiffs are not likely to succeed on the merits of their
claims, and are at no risk of suffering irreparable harm, because Nicola Stephenson has not even
attempted to solicit Plaintiffs’ clients or interfere with their business. (N. Stephenson Decl. { 5.)

Moreover, even if Plaintiffs were entitled to additional injunctive relief (and they are
not), the relief proposed by Plaintiffs is wildly overbroad. For example, Plaintiffs’ proposed
injunction against the Stephensons “communicating with TMG’s and MM’s investors and
shareholders” would violate all accepted rules of corporate governance. As ten percent minority
shareholders in Troika (an entity incorporated under Nevada law), the Stephensons have an
absolute right to communicate with their fellow shareholders. See e.g. Nevada Revised Statutes
§ 78.105 (2018). Indeed, to enjoin shareholders from communicating with the other shareholders
of the business would contravene a widely accepted, and crucial component, of corporate
practice and governance. Simply put, as shareholders of Troika, the Stephensons have a right to
communicate with other shareholders — whether Plaintiffs are willing to accept that reality or not.
What Plaintiffs also fail to accept is the fundamental principle that the shareholders of a
corporation own that corporation, and that the directors and officers of that corporation are

merely temporary stewards of the business, to be elected, re-elected or replaced as the
Case 1:19-cv-00145-ER Document 31 Filed 02/08/19 Page 7 of 9

shareholders see fit in accordance with Nevada law and the corporation’s bylaws and certificate
of incorporation.

In addition, Plaintiffs’ request that the Stephensons be enjoined form “communicating
with any third party in such a way as to harm TMG or MM or negatively affect their business” is
wildly overbroad and hopelessly vague. Injunctive relief is an extraordinary remedy, and must
be narrowly tailored to prevent the alleged irreparable harm in question. Empresas Cablevision,
SAB. de C.V. v. JPMorgan Chase Bank, N.A., 381 F. App'x 117, 118 (2d Cir. 2010)
(preliminary injunctions are “required to be narrowly tailored to fit specific legal violations”).
Enjoining the Stephensons in the manner proposed by Plaintiffs would give them a blank check
to cry foul any time the Stephensons uttered a word that Plaintiffs found offensive, and allow
them to run into Court with a never-ending series of contempt motions with little or no basis in
reality — which, given the frivolous motions now before this Court, is something they will most

certainly do.

Ill. PLAINTIFFS’ REQUEST FOR EXPEDITED DISCOVERY
SHOULD BE DENIED

Plaintiffs’ request for expedited discovery should also be denied. In order to justify an
order of expedited discovery, Plaintiffs must not only meet the standard for a preliminary
injunction — which, as set forth in Section II, they cannot do — they must also present evidence
that irreparable harm will be greater in the absence of expedited discovery. Don King Prods.,
Inc. v. Hopkins, No. 04 Civ. 9705, 2004, WL 2997800, at *2 (S.D.N.Y. Dec. 23, 2004). Notably,
Plaintiffs fail to even acknowledge this standard, let alone satisfy it. Moreover, even if Plaintiffs
could meet this standard (and they cannot), requests for expedited discovery must be narrowly
tailored, and Plaintiffs’ present requests are clearly overbroad. See Irish Gay and Lesbian Org.

v. Giuliani, 918 F.Supp. 728, 730-31 (S.D.N.Y.1996).

6
Case 1:19-cv-00145-ER Document 31 Filed 02/08/19 Page 8 of 9

In addition, on February 7, 2019, the Stephensons filed a letter requesting a pre-motion
conference on their impending motion to compel Plaintiffs to arbitrate those claims arising out of
the Stephensons’ employment agreements (or otherwise pertaining to the term or termination of
their employment by Plaintiffs), and to dismiss Plaintiffs’ remaining claims in their entirety (the
“Pre-Motion Letter”). (See ECF No. 29.) As set forth in the Pre-Motion Letter, the Stephensons
will show that Plaintiffs have wrongfully filed claims subject to an exceedingly broad arbitration
clause (drafted by Plaintiffs) before this Court, and that — to the extent Plaintiffs’ wish to
adjudicate these claims — they are required to do so as part of the AAA arbitration initiated by the
Stephensons on January 25, 2019 (Case No. 01-19-0000-3679), which is currently pending the
New York office.

Plaintiffs should not be allowed to engage in a speculative fishing expedition based on
clearly erroneous assertions of fact before the Stephensons’ motion has been decided, and before
this Court can properly assess the propriety or scope of the action currently pending before it.
Crane Co. v. Coltec Indus. Inc., No. 98 CIV. 8838 (BSJ), 1999 WL 38251, at *1 (S.D.N.Y. Jan.
28, 1999), affd, 171 F.3d 733 (2d Cir. 1999) (Denying plaintiff's request for expedited discovery,

pending resolution of defendant's anticipated motion to dismiss the Complaint.)
Case 1:19-cv-00145-ER Document 31 Filed 02/08/19 Page 9 of 9

CONCLUSION

For the foregoing reasons, the Court should deny Plaintiffs’ Second Contempt Motion in

its entirety, and grant such other relief as the Court deems just and proper.

Dated: February 8, 2019

TANNENBAUM HELPERN SYRACUSE
& HIRSCHTRITT LLP

By: __/s/ David D. Holahan

David D. Holahan

Richard W. Trotter
900 Third Avenue
New York, New York 10022
Phone No. (212) 508-6700
Holahan@thsh.com and
Trotter@thsh.com
Attorneys for Defendants Nicola and
James Stephenson
